Judgment, Supreme Court, New York County (Myriam Altman, J.), entered May 13, 1992, which denied petitioner’s application and dismissed his second supplemental petition *440seeking to vacate and annul respondents’ determination denying his application for accident disability retirement, unanimously affirmed, without costs.
While there were differing medical opinions for the causes of petitioner’s medical disability, the Medical Board’s conclusion that petitioner’s disability was not job-related is supported by evidence in the record and thus adequately rebuts the presumption created by General Municipal Law § 207-k (the Heart Bill). The Medical Board demonstrated how the evidence indicated that petitioner had no coronary artery disease, that his aortic stenosis was unrelated to his job as a police officer, and that petitioner’s left ventricular dysfunction was similarly not job-related since it was caused by the aortic stenosis (see, Matter of Simmons v Herkommer, 98 AD2d 651, affd 62 NY2d 711). Concur—Sullivan, J. P., Ellerin, Wallach, Rubin and Nardelli, JJ.